 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-05-00580-01-PHX-SMM
10                         Plaintiff,
11   v.                                               ORDER OF DETENTION
12   Christopher Augustine Brown,
13                         Defendant.
14            A detention hearing and a preliminary revocation hearing on the Petition on
15   Supervised Release were held on November 8, 2018.
16            The Court Finds that the Defendant has knowingly, intelligently, and voluntarily
17   waived his right to a preliminary revocation hearing and has consented to the issue of
18   detention being made based upon the allegations in the Petition and oral argument.
19            The Court Further Finds that the Defendant has failed to sustain his burden of
20   proof by clear and convincing evidence pursuant to Rule 32.1(a)(6), FED.R.CRIM.P.,
21   that he is neither a serious flight risk nor a danger to the community. United States v.
22   Loya, 23 F.3d 1529 (9th Cir. 1994).
23            IT IS ORDERED that the Defendant shall be detained pending further order of the
24   court.
25            Dated this 8th day of November, 2018.
26
27
                                                               Honorable John Z. Boyle
28                                                             United States Magistrate Judge
